Citation Nr: 0523403	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  00-14 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a skin disability other 
than tinea pedis, to include as due to in-service herbicide 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to July 
1968, to include approximately five months of service in 
Vietnam.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal of a May 1999 rating decision rendered by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 2004, the Board issued a decision that 
denied service connection for a skin disability other than 
tinea pedis.

The veteran appealed the May 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2005, the Court granted a joint motion of the 
parties, vacated the Board's decision and remanded the case 
to the Board for action consistent with the joint motion  


REMAND

In connection with his claim, the veteran was afforded a VA 
skin examination in February 2003.  At that time, the veteran 
was noted to have lesions that were attributed to scratching 
due to a nonspecific chronic dermatitis.  It was not felt 
that the veteran's condition was related to in-service 
herbicide exposure.  Another VA medical opinion was obtained 
in September 2003.  The opining physician noted that the 
veteran's lesions were self induced and were more likely than 
not unrelated to in-service exposure to herbicides.  As noted 
in the joint motion of the parties, the February 2003 and 
September 2003 opinions are not adequate because neither 
examiner addressed whether the veteran's nonspecific chronic 
dermatitis is otherwise related to his military service.  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for the following action:

1.  The veteran should be afforded an 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of any chronic skin 
disorders, other than tinea pedis.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should identify all chronic 
skin disorders of the veteran.  For each 
such disorder, other than tinea pedis, 
the examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that the disability 
originated during the veteran's active 
military service or is otherwise 
etiologically related to active service.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

2.  The AMC or RO should also undertake 
any other development it determines to be 
warranted.

3.  Then, the AMC or the RO readjudicate 
the issue on appeal based on a de novo 
review of the record.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

